EXHIBIT 10.0E

 

FIFTH AMENDMENT TO

REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Amendment”) is entered into as of January 28, 2002, among GRAPHIC PACKAGING
INTERNATIONAL CORPORATION (formerly ACX Technologies, Inc.), a Colorado
corporation (“GPK”), GRAPHIC PACKAGING CORPORATION, a Delaware corporation
(“GPC”), Required Lenders under the Credit Agreement described below, BANK OF
AMERICA, N.A., in its capacity as Administrative Agent for the Lenders under the
Credit Agreement (“Administrative Agent”), and Guarantors under the Credit
Agreement (hereinafter defined).

 

Reference is made to the Revolving Credit and Term Loan Agreement, dated as of
August 2, 1999 (as amended to date, the “Credit Agreement”), among GPK and GPC,
as Borrower, Administrative Agent, the Managing Agents, and the Co-Agents
thereunder, and the Lenders party thereto. Unless otherwise defined in this
Amendment, capitalized terms used herein shall have the meaning set forth in the
Credit Agreement; all Section references herein are to Sections in the Credit
Agreement; and all Paragraph references herein are to Paragraphs in this
Amendment.

 

RECITALS

 

A. GPK and GPC have informed Administrative Agent that, as a result of certain
Employee Plan consolidations, the present value of accrued benefits under the
combined Employee Plan (based on PBGC actuarial assumptions used for plan
termination) minus the value of the assets of the combined Employee Plan (the
“Aggregate Plan Liabilities”) exceeds the amount contemplated by Section
8.10(f).

 

B. GPK and GPC have requested that Lenders agree to delete the representation in
Section 8.10(f) with respect to Employee Plans.

 

C. Additionally, GPK and GPC have requested that Required Lenders waive any
Default or Potential Default resulting from any noncompliance with Section 9.10
as a result of the Aggregate Plan Liabilities exceeding the amount contemplated
by Section8.10(f) on and after January 1, 2001 (the “Subject Default”).

 

D. Subject to the terms and conditions of this Amendment, Required Lenders are
willing to agree to such amendments and waiver.

 

Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:

 

Paragraph 1. Amendments.

 

1.1 ERISA Event. Clause (g) of the definition of “ERISA Event” is deleted in its
entirety and the following is substituted therefor:



--------------------------------------------------------------------------------

 

“(g) institution by the PBGC of proceedings to terminate or impose liability in
respect of (other than premiums under Section 4007 of ERISA) any Employee Plan,
or the occurrence of any event or condition that could reasonably be expected
(in the reasonable determination of Administrative Agent) to constitute grounds
for termination of, or the appointment of a trustee to administer, any Employee
Plan;”

 

1.2 Permitted Acquisition. The definition of “Permitted Acquisition” is amended
by (a) deleting the word “and” immediately following clause (b)(vi) thereof; (b)
adding the word “and” immediately following clause (b)(vii) thereof; and (c)
adding the following as clause (b)(viii) thereof:

 

“(viii) prior to the closing of any Acquisition in any calendar year, Borrower
shall have delivered to Administrative Agent a certificate certifying that,
after giving effect to such Acquisition and all other Acquisitions occurring in
such calendar year, the present value of accrued benefits under all Employee
Plans of the Companies (based on PBGC actuarial assumptions used for plan
termination) minus the value of the assets of all Employee Plans of the
Companies has not increased by more than $5,000,000 during such calendar year
together with calculations supporting such certification as may be reasonably
acceptable to Administrative Agent.”

 

1.3 Release of Collateral. Section 6.5(d) shall be deleted in its entirety and
the phrase “Intentionally Deleted” shall be substituted therefor.

 

1.4 Employee Benefit Plans. Section 8.10 shall be amended by (a) deleting the
word “and” immediately following clause (e) thereof, (b) inserting the word
“and” immediately after clause (d) thereof, (c) deleting clause (f) thereof in
its entirety, and (d) deleting clause (e) thereof in its entirety and
substituting the following therefor:

 

“(e) each Employee Plan’s benefit liabilities under Section 4001(a)(16) of ERISA
did not, as of the last annual actuarial valuation date for such Employee Plan,
exceed the then-current value of each Employee Plan’s assets, determined in
accordance with all assumptions used for funding the Employee Plan pursuant to
Section 412 of the Code for the applicable plan year.”

 

1.5 Items to be Furnished. Section 9.3 is amended by adding the following as
clauses (m), (n),(o), and (p) thereof.

 

“(m) Promptly after filing with the PBGC or the Internal Revenue Service, a copy
of each annual report or other filing filed with respect to each Employee Plan
of the Companies.

 

(n) Upon request, copies of each actuarial report for any Employee Plan or
Multiemployer Plan and annual report for any Multiemployer Plan.

 

Fifth Amendment

 

2



--------------------------------------------------------------------------------

 

(o) Promptly after preparation, and no later than 15 days after the last day of
each month, statements of plan assets for each Employee Plan.

 

(p) Notice, not less than 30 days prior to the occurrence of any of the
following: (i) any changes in the benefits of any existing Employee Plan which
increase any Companies’ annual costs with respect thereto by an amount in excess
of $500,000, or the establishment of any new Employee Plan or the commencement
of contributions to any Employee Plan to which any Borrower or any ERISA
Affiliate was not previously contributing; or (ii) any other material change to
any Employee Plan.”

 

Paragraph 2. Waiver. Each of the undersigned, which constitutes Required
Lenders, waives the Subject Default, and agree that Lenders will not exercise
their Rights under the Credit Agreement and the other Loan Documents solely as a
result of such Subject Default. Except as expressly stated, this Paragraph is
not a waiver of existing or future Defaults or Potential Defaults or a waiver of
Lenders’ Rights to insist upon compliance by all relevant parties with the
Credit Agreement and each other Loan Document, as amended hereby.

 

Paragraph 3. Effective Date. Notwithstanding any contrary provision, this
Amendment is not effective until the date upon which Administrative Agent
receives (a) counterparts of this Amendment executed by GPK, GPC, Guarantors,
and Required Lenders; and (b) Borrower pays all reasonable costs, fees, and
expenses of Administrative Agent’s counsel incurred in connection with the Loan
Documents, including without limitation, all reasonable legal fees and expenses
outstanding on the Effective Date, together with all reasonable attorneys’ fees,
costs, and expenses in connection with the negotiation, preparation, delivery,
and execution of this Amendment and any related documents which for which an
invoice has been sent to GPK or GPC. On the Business Day upon which all of the
preceding conditions precedent are satisfied, this Amendment shall be deemed
effective (the “Effective Date”); provided that the amendment in Paragraph 1.4
and the waiver in Paragraph 2 shall be deemed effective as of January 1, 2001.

 

Paragraph 4. Acknowledgment and Ratification. As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, GPK,
GPC, and each Guarantor (a) consent to the agreements in this Amendment and (b)
agree and acknowledge that the execution, delivery, and performance of this
Amendment shall in no way release, diminish, impair, reduce, or otherwise affect
the respective obligations of Borrower or Guarantors under their respective
Collateral Documents, which Collateral Documents shall remain in full force and
effect, and all Liens, guaranties, and Rights thereunder are hereby ratified and
confirmed.

 

Paragraph 5. Representations. As a material inducement to Lenders to execute and
deliver this Amendment, GPK, GPC, and each Guarantor represent and warrant to
Lenders (with the knowledge and intent that Lenders are relying upon the same in
entering into this Amendment) that as of the Effective Date of this Amendment
and as of the date of execution of this Amendment, (a) all representations and
warranties in the Loan Documents are true and correct in all material respects
as though made on the date hereof, except to the extent that (i) any of them
speak to a different specific date or (ii) the facts on which any of them were
based have been changed by transactions

 

3



--------------------------------------------------------------------------------

contemplated or permitted by the Credit Agreement, and (b) except as waived by
this Amendment, no Potential Default or Default exists.

 

Paragraph 6. Expenses. Borrower shall pay all reasonable costs, fees, and
expenses paid or incurred by Administrative Agent incident to this Amendment,
including, without limitation, the reasonable fees and expenses of
Administrative Agent’s counsel in connection with the negotiation, preparation,
delivery, and execution of this Amendment and any related documents.

 

Paragraph 7. Miscellaneous. This Amendment is a “Loan Document” referred to in
the Credit Agreement, and the provisions relating to Loan Documents in Section
13 of the Credit Agreement are incorporated in this Amendment by reference.
Unless stated otherwise (a) the singular number includes the plural and vice
versa and words of any gender include each other gender, in each case, as
appropriate, (b) headings and captions may not be construed in interpreting
provisions, (c) this Amendment must be construed, and its performance enforced,
under New York law, (d) if any part of this Amendment is for any reason found to
be unenforceable, all other portions of it nevertheless remain enforceable, and
(e) this Amendment may be executed in any number of counterparts with the same
effect as if all signatories had signed the same document, and all of those
counterparts must be construed together to constitute the same document.

 

Paragraph 8. ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

Paragraph 9. Parties. This Amendment binds and inures to GPK, GPC, Guarantors,
Administrative Agent, Lenders, and their respective successors and assigns.

 

The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the Effective Date.

 

Remainder of Page Intentionally Blank.

Signature Pages to Follow.

 

 

Fifth Amendment

 

4



--------------------------------------------------------------------------------

Signature Page to that certain Fifth Amendment to Revolving Credit and Term Loan
Agreement dated as of the date set forth above, among Graphic Packaging
International Corporation (formerly ACX Technologies, Inc.) and Graphic
Packaging Corporation, as Borrower, Bank of America, N.A., as Administrative
Agent, and Reguired Lenders.

 

 

GRAPHIC PACKAGING INTERNATIONAL, CORPORATION (formerly ACX Technologies, Inc.),
as Borrower

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

 

 

GRAPHIC PACKAGING CORPORATION, as Borrower and Guarantor

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              



--------------------------------------------------------------------------------

Signature Page to that certain Fifth Amendment to Revolving Credit and Term Loan
Agreement dated as of the date set forth above, among Graphic Packaging
International Corporation (formerly ACX Technologies, Inc.) and Graphic
Packaging Corporation, as Borrower, Bank of America, N.A., as Administrative
Agent, and Reguired Lenders.

 

GAC ALUMINUM CORPORATION, as a Guarantor

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

GOLDEN TECHNOLOGIES COMPANY, INC., as a Guarantor

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

GRAPHIC PACKAGING HOLDINGS INC., as a Guarantor

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

LAUENER ENGINEERING LIMITED, as a Guarantor

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 



--------------------------------------------------------------------------------

Signature Page to that certain Fifth Amendment to Revolving Credit and Term Loan
Agreement dated as of the date set forth above, among Graphic Packaging
International Corporation (formerly ACX Technologies, Inc.) and Graphic
Packaging Corporation, as Borrower, Bank of America, N.A., as Administrative
Agent, and Reguired Lenders.

 

GOLDEN EQUITIES, INC., as a Guarantor

 

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

 



--------------------------------------------------------------------------------

Signature Page to that certain Fifth Amendment to Revolving Credit and Term Loan
Agreement dated as of the date set forth above, among Graphic Packaging
International Corporation (formerly ACX Technologies, Inc.) and Graphic
Packaging Corporation, as Borrower, Bank of America, N.A., as Administrative
Agent, and Required Lenders.

 

 

BANK OF AMERICA, N.A., as Administrative Agent  and as a Lender     

 

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

 



--------------------------------------------------------------------------------

 

Signature Page to that certain Fifth Amendment to Revolving Credit and Term Loan
Agreement dated as of the date set forth above, among Graphic Packaging
International Corporation (formerly ACX Technologies, Inc.) and Graphic
Packaging Corporation, as Borrower, Bank of America, N.A., as Administrative
Agent, and Required Lenders.

 

                                                                              
                         ,

as a Lender

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              



--------------------------------------------------------------------------------

 

Signature Page to that certain Fifth Amendment to Revolving Credit and Term Loan
Agreement dated as of the date set forth above, among Graphic Packaging
International Corporation (formerly ACX Technologies, Inc.) and Graphic
Packaging Corporation, as Borrower, Bank of America, N.A., as Administrative
Agent, and Required Lenders.

 

                                                                              
                         ,

as a Lender

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              

 

 

By:                                     
                                                            

Name:                                    
                                            

Title:                                    
                                              



--------------------------------------------------------------------------------

 

                                                                              
                         ,

as a Lender

 

By:                                     
                                                            

 

 

By:                                     
                                                            

Name:                                    
                                            

 

Annex 1